PER CURIAM.
Appellants Orlando Alvarez, Frank Rotel-la, and Omayda Rotella appeal an adverse final judgment after bench trial.
Appellants were buyers under a contract for purchase and sale of real estate. A closing was held but buyers refused to close. Leaving aside the question whether buyers’ performance was excused because of the financing contingency in the contract, there was no substantial competent evidence establishing that the appellee sellers had provided a title insurance commitment to buyers, as the contract required. Under authority of Wood v. Ensworth, 430 So.2d 617, 618 (Fla. 2d DCA 1983), the judgment is reversed and the cause remanded with directions to enter judgment for appellants.
Reversed and remanded.